Exhibit 10.1
Execution Version


AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This Amended and Restated Employment Agreement (“Agreement”) is dated as of
August 3, 2017 by and between Compass Minerals International, Inc., a Delaware
corporation (“Company”), and Fran Malecha (“Executive”).
WHEREAS, Company and Executive have entered into that certain Employment
Agreement, effective January 17, 2013 (the “Prior Agreement”);
WHEREAS, Company desires to continue to employ Executive on the terms and
conditions set forth herein;
WHEREAS, Executive is willing to continue to render services to Company on the
terms and conditions set forth herein with respect to such employment; and
WHEREAS, Company and Executive desire to amend and restate the Prior Agreement
in its entirety and replace it by this Agreement;
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements contained herein, Company and Executive agree as
follows:
1.    Employment. Company hereby agrees to employ Executive as President and
Chief Executive Officer (“CEO”) upon the terms and conditions set forth herein,
which employment Executive hereby accepts. In addition, Executive shall continue
to serve on Company’s Board of Directors (“Board”); provided, however, that the
termination of Executive’s employment with Company for any reason shall
automatically result in Executive’s resignation from the Board and any director
or officer role he has with Company’s subsidiaries or related entities.
2.    Exclusive Services. Executive shall devote all working time, ability, and
attention to the business of Company during the term of this Agreement and shall
not, directly or indirectly, render any services to or for the benefit of any
other business, corporation, organization, or entity, whether for compensation
or otherwise, without the prior knowledge and written consent of Company’s
Board, which consent Company’s Board shall not unreasonably withhold; provided,
however, that this Section 2 shall not prevent Executive’s involvement in
civic/charitable activities that do not interfere with performance of his duties
(as defined herein).
3.    Duties. Company hereby employs Executive as President and CEO, in which
position Executive shall perform for or on behalf of Company such duties as are
customary of Company’s President and CEO and such other duties as Company’s
Board shall assign from time to time in its discretion; shall render his
services at the principal business offices of Company in Overland Park, Kansas,
and as such may be located from time to time thereafter, unless otherwise agreed
in writing between Company’s Board and Executive; and shall perform such duties
in accordance with Company’s policies and practices, including but not limited
to its employment policies and practices, and subject only to such limitations,
instructions, directions, and control as Company’s Board may specify from time
to time in its discretion; provided, however, that


1





--------------------------------------------------------------------------------




Executive’s performance of his duties hereunder shall at all times be subject to
Section 9, including but not limited to the “Good Reason” provision of Section
9.c.(3).
4.    Term. This Agreement shall begin on August 3, 2017 (“Commencement Date”)
and shall terminate on August 3, 2020 (“Initial Term”), but shall extend
automatically for successive one-year periods (each a “Renewal Term”) unless,
not later than sixty days before expiration of the Initial Term or any Renewal
Term, Company provides Executive with written notice to the contrary.
5.    Compensation. As compensation for services rendered under this Agreement,
Executive shall receive the following:
a.    Base Salary. Initially, Company shall pay Executive a base salary (“Base
Salary”) of $800,310.00 per year, payable in accordance with Company’s regular
payroll schedule, less applicable deductions and withholdings. Company (1) shall
review Executive’s Base Salary at least annually; (2) may increase Executive’s
Base Salary at any time in its discretion; and (3) may decrease Executive’s Base
Salary at any time in connection with a company-wide salary reduction that
affects other officers and executives.
b.    Annual Bonus. Executive shall be eligible to receive a bonus pursuant to
an annual performance based incentive compensation program to be established by
the Board, with Executive’s annual target to be no less than 110% of Executive’s
then Base Salary; provided, however, that Company reserves the right to
establish a lesser target if done in good faith and as a result of Company’s
legitimate business needs. Payment of any bonus described in this Section 5.b.
shall be according to the established plan and subject to Executive’s continued
employment by Company through the date the bonus is paid pursuant to the annual
incentive compensation program.
c.    Long Term Incentives. Executive shall be entitled to equity-based
compensation awards that Company extends generally from time to time to its
executives, subject to the terms and conditions of any respective equity-based
compensation plans and award agreements and the provisions of this Agreement.
Executive’s annual target long term equity award amount will be no less than
270% of Executive’s then Base Salary; subject to annual review by the Company’s
compensation committee as part of its customary compensation review process.
6.    Benefits. In addition to the compensation pursuant to Section 5 hereof,
Executive shall be entitled to or eligible for the following:
a.    Participation in Employee Plans. Executive shall be entitled to
participate in any health, disability, and group term life insurance plans
(throughout Employee’s employment, Company shall ensure such group term life
insurance plans provide for a minimum benefit for Executive of one times
Executive’s then Base Salary); in salary deferrals plan(s); in any pension,
retirement, or profit sharing plans; in any annual executive bonus or other
compensation plans; and/or in any other perquisites and benefit plans that
Company extends generally from time to time to its executives. In addition,
Executive shall


2





--------------------------------------------------------------------------------




be entitled to an “executive physical,” for which Company, at Executive’s
election, will either pay directly or reimburse Executive.
b.    Vacation. Executive shall be entitled to up to 5 weeks of paid vacation
annually.
7.    Reimbursement of Expenses. Subject to such rules and procedures as Company
from time to time adopts or specifies, Company shall reimburse Executive for
reasonable business expenses properly incurred in the performance of his duties
under this Agreement.
8.    Restrictive Covenant/Change In Control Severance Agreement. Executive
hereby acknowledges and agrees that the compensation and benefits set forth in
this Agreement are in consideration for his execution of the terms of a separate
Restrictive Covenant Agreement, in substantially the form attached hereto as
Exhibit A (the “Restrictive Covenant Agreement”) and Executive shall comply with
the terms of such Restrictive Covenant Agreement in all respects. Executive
hereby acknowledges and agrees that he continues to be party to and bound by the
terms of the (a) Change in Control Severance Agreement, dated as of January 17,
2013, by and between Company and Executive (the “Change in Control Severance
Agreement”) and (b) Company’s standard Confidentiality Agreement, dated as of
April 17, 2013, by and between Company and Executive (the “Confidentiality
Agreement”).
9.    Termination.     This Agreement may be terminated as follows:
a.    This Agreement and Executive’s employment hereunder shall automatically
terminate in the event of Executive’s Death or Disability.
b.    Company may terminate this Agreement and Executive’s employment hereunder
at any time, with or without Cause, upon written notice to Executive. Executive
may terminate this Agreement and his employment hereunder at any time (including
for voluntary retirement), with or without Good Reason, upon 30 days written
notice to Company (for which notice period Executive shall be compensated even
if Company relieves Executive of his duties during such period).
c.    For purposes of this Agreement
(1)    “Disability” occurs when Executive is unable to perform the essential
functions of his position, with or without reasonable accommodation, for more
than thirty (30) consecutive days after reaching maximum medical improvement.
(2)    “Cause” means, in Company’s good faith belief, any of the following: (i)
conviction of, or plea of guilty or nolo contendere to, a felony or misdemeanor
involving moral turpitude; (ii) indictment of Executive for a felony or
misdemeanor under the federal securities laws; (iii) willful misconduct or gross
negligence resulting in material harm to Company; (iv) willful breach of
Executive’s duties or responsibilities herein or the separate Restrictive
Covenant Agreement; (v) fraud, embezzlement, theft, or dishonesty against
Company or any Subsidiary, or (vi) willful


3





--------------------------------------------------------------------------------




violation of a policy or procedure of Company, resulting in any case in material
harm to Company. For purposes of this Section, “willful” means those acts
taken/not taken in bad faith and without reasonable belief such action/inaction
was in the best interests of Company or its affiliates. Company must notify
Executive in writing of any event constituting Cause within 90 days following
Company’s knowledge of its existence or such event shall not constitute Cause
under this Agreement.
(3)    Executive shall have “Good Reason” to terminate this Agreement and his
employment hereunder in the event of: (i) a material adverse change in
Executive’s duties or responsibilities; provided, however, that Good Reason
shall not be deemed to occur upon a change in Executive’s reporting structure,
upon a change in Executive’s duties or responsibilities that is a result of the
Company no longer being a publicly traded entity and does not involve any other
event set forth in this paragraph, or upon a change in Executive’s duties or
responsibilities that is part of an across-the-board change in duties or
responsibilities of employees at Executive’s level; (ii) any material reduction
in Executive’s annual base salary or annual target or maximum bonus opportunity;
provided, however, that Good Reason shall not include such a reduction of less
than 10% that is part of an across-the-board reduction applicable to employees
at Executive’s level; (iii) Company’s (A) relocation of Executive more than 50
miles from Executive’s primary office location and more than 50 miles from
Executive’s principal residence or (B) requirement that Executive travel on
Company business to an extent substantially greater than Executive’s travel
obligations immediately before a change in control; (iv) a reduction of more
than 10% in the aggregate benefits provided to Executive under the Company’s
employee benefit plans, including but not limited to any “top hat” plans
designated for key employees, in which Executive is participating; provided,
however, that Good Reason shall not include such a reduction that is part of an
across-the-board reduction applicable to employees at Executive’s level; (v) any
purported termination of Executive’s employment that is not effectuated for
“Cause”; (vi) the failure of the Company to obtain an assumption agreement for
this Agreement from any successor after a change in control; or (vii) any
material breach of this Agreement. Notwithstanding the foregoing, Executive must
provide notice of termination of employment within 90 days of Executive’s
knowledge of an event constituting Good Reason or such event shall not
constitute Good Reason under this Agreement. Additionally, any action taken in
good faith and remedied by the Company within 30 days after receipt of notice
thereof given by Executive shall not constitute Good Reason.
10.    Severance. In the event of a termination of this Agreement under Section
9, the following shall apply:
a.    If this Agreement and Executive’s employment hereunder terminates as a
result of Executive’s Disability, then Executive shall receive the following:
(i) his Base Salary, benefits earned, and business expenses properly incurred
through the date of termination; and (ii) 60% of his then-current Base Salary
for 12 months after such termination


4





--------------------------------------------------------------------------------




of employment, during which time Executive shall be eligible to participate in
Company’s then applicable health care plan at the then regular employee
contribution rate; provided that, if Executive cannot continue to participate in
Company plans providing such benefits, then Company shall otherwise provide such
benefits on the same after-tax basis as if continued participation had been
permitted.
b.    If Company terminates this Agreement and Executive’s employment hereunder
without Cause or if Executive terminates this Agreement and Executive’s
employment hereunder with Good Reason, then Executive shall receive the
following: (i) his Base Salary, benefits earned, business expenses properly
incurred, and pro-rated annual performance based incentive compensation through
the date of termination at the target level for such year; (ii) an amount equal
to continuation of the Base Salary for eighteen (18) months from the Date of
Termination, payable in a single lump sum; (iii) reimbursement, up to a maximum
of 18 months, for premium payments for any COBRA coverage Executive elects, if
any; (iv) immediate vesting of all stock options and/or restricted stock units
granted through the date of termination, regardless of the provisions of any
other agreement; and (v) continued earning/vesting of any Performance Based
Units granted through the date of termination, according to the Performance
Based Restricted Stock Unit Award Agreement (including the provisions regarding
payment after a Change of Control of the Company) as if Executive’s employment
continued through the date of earning/vesting of any such Unit.
c.    For any termination other than those listed in Section 10.a.-b. and g.,
Executive shall receive only his Base Salary, benefits earned, and business
expenses properly incurred through the date of termination.
d.    Upon termination for any reason, Executive (i) shall provide reasonable
cooperation to Company at Company’s expense in winding up Executive’s work for
Company and transferring that work to other individuals as designated by
Company, and (ii) shall reasonably cooperate with Company in any investigation
or litigation/future investigation or litigation as requested by Company.
e.    To be eligible for any payments under this Section beyond regular employee
benefits earned through the date of termination, Executive must (i) execute and
deliver to Company a final and complete release in a form that is reasonably
acceptable and approved by Company, and (ii) in Company’s good faith belief, be
in full compliance with his Restrictive Covenant Agreement and his
Confidentiality Agreement.
f.    In connection with any severance payments under Section 10.b., Executive
shall have no duty to mitigate his damages by seeking other employment, and
Company shall not be entitled to set off against amounts payable hereunder any
compensation that he may receive from future employment.
g.    In the event of a Qualifying Termination under Executive’s separate Change
In Control Severance Agreement, the provisions of that separate agreement shall
apply.


5





--------------------------------------------------------------------------------




11.    Compliance with Section 409A. To the extent applicable, this Agreement
shall be interpreted, construed, and administered in conformity with Section
409A and the regulations and other guidance issued thereunder, including the
applicable exemptions. In the event that any payment or distribution to be made
hereunder constitutes “deferred compensation” subject to Section 409A and
Executive is determined to be a specified employee (as defined in Section 409A),
such payment or distribution shall not be made before the date that is six
months after the termination of Executive’s employment (or, if earlier, the date
of Executive’s death). Payments to which a specified employee would otherwise be
entitled during the first six months following the date of termination shall be
accumulated and paid on the first date of the seventh month following the date
of termination. If Executive is entitled to be paid or reimbursed for any
taxable expenses under this Agreement, and such payments or reimbursements are
includible in Executive’s federal gross taxable income, the amount of such
expenses reimbursable in any one calendar year shall not affect the amount
reimbursable in any other calendar year, and the reimbursement of an eligible
expense must be made no later than December 31 of the year after the year in
which the expense was incurred. No right of Executive to reimbursement of
expenses under this Agreement shall be subject to liquidation or exchange for
another benefit. Notwithstanding any provision in this Agreement to the
contrary, (x) Executive shall have no right to determine, directly or
indirectly, the year of any payment subject to Section 409A; (y) if Executive
does not sign the release required by Section 10(e) of this Agreement within the
release consideration period or revokes the release before it become effective,
Executive shall forfeit any right to the payments, and (z) if the release
consideration period begins in one taxable year and ends in a second taxable
year, any payments that would have been made in the first taxable year shall be
made in the second taxable year to the extent required by Section 409A and the
regulations and guidance issued thereunder. Finally, any installment payments
under this Agreement shall be treated as a separate payment for purposes of
Section 409A.
12.    Resolution of Disputes.
a.    Any dispute or claim arising out of or relating to this Agreement (except
those for alleged breach of the Restrictive Covenant Agreement and/or
Confidentiality Agreement) or any termination of Executive’s employment, shall
be settled by final and binding arbitration in Johnson County, Kansas, in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association.
b.    The fees and expenses of the arbitration panel shall be borne by Company.
c.    Either party may elect to have any dispute governed by this Section 12 to
be resolved by a panel of three arbitrators, and the party electing same shall
bear any additional costs resulting from such selection, the provisions of
Section 12.b. notwithstanding.
13.    Notices. For purposes of this Agreement, all notices and other
communications required or permitted hereunder shall be in writing and shall be
deemed to have been duly given when delivered or 5 days after deposit in the
United States mail, certified and return receipt requested, postage prepaid,
addressed as follows:




6





--------------------------------------------------------------------------------




If to Executive:
 
Fran Malecha
 
 
xxxxxxxxxxx
 
 
xxxxxxxxxxx
If to Company:
 
Compass Minerals International, Inc.
 
 
9900 West 109th Street
 
 
Overland Park, KS 66210
 
 
Attention: Senior Vice President, General Counsel and Corporate Secretary
 
 



Either party may change its address for notice by giving notice in accordance
with the terms of this Section 13.


14.    Clawback Policy. Executive acknowledges and agrees that Company has
adopted a Compensation Clawback Policy and that he shall take all action
necessary or appropriate to comply with such policy, or any successor policy
thereto (including, without limitation, entering into any further agreements,
amendments or policies necessary or appropriate to implement and/or enforce such
policy with respect to past, present and future compensation, as appropriate).
15.    General Provisions.
a.    Governing Law and Consent to Jurisdiction. Interpretation and/or
enforcement of this Agreement shall be subject to and governed by the laws of
the State of Kansas, irrespective of the fact that one or both of the parties
now is or may become a resident of a different state and notwithstanding any
authority to the contrary.
b.    Invalid Provisions. If any provision of this Agreement is held to be
illegal, invalid, or unenforceable, then such provision shall be fully
severable, and this Agreement shall be construed and enforced as if such
illegal, invalid, or unenforceable provision had never comprised a part hereof;
and the remaining provisions hereof shall remain in full force and effect and
shall not be affected by the illegal, invalid, or unenforceable provision or by
its severance herefrom. Furthermore, in lieu of such illegal, invalid, or
unenforceable provision there shall be added automatically as a part of this
Agreement a provision as similar in terms to such illegal, invalid, or
unenforceable provision as may be possible and still be legal, valid, and
enforceable.
c.    Construction of Agreement. This Agreement and the agreements attached
hereto or referenced herein (including but not limited to the Restrictive
Covenant Agreement, the Change in Control Severance Agreement and the
Confidentiality Agreement) set forth the entire understanding of the parties and
supersede all prior agreements or understandings, whether written or oral, with
respect to the subject matter hereof (including, but not limited to the Prior
Agreement). Except as expressly provided herein, in the event of any conflict
between this Agreement and the other agreements attached hereto, this Agreement
shall govern. No terms, conditions, or warranties (other than those contained
herein), and no amendments or modifications hereto shall be binding unless made
in writing and signed by the parties hereto. This Agreement shall not be
strictly construed against either party.


7





--------------------------------------------------------------------------------




d.    Binding Effect. This Agreement shall extend to and be binding upon and
inure to the benefit of the parties hereto, their respective heirs,
representatives, successors, and assigns. This Agreement may not be assigned by
Executive, but may be assigned by Company to any person or entity that succeeds
to the ownership or operation of the business in which Executive is primarily
employed by Company.
e.    Waiver. The waiver by either party hereto of a breach of any term or
provision of this Agreement shall not operate or be construed as a waiver of a
subsequent breach of the same provision by any party or of the breach of any
other term or provision of this Agreement.
f.    Titles. Titles of the Sections herein are used solely for convenience and
shall not be used for interpretation or construing any word, clause, Section, or
provision of this Agreement.
g.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but which together shall constitute
one and the same instrument.
h.    Indemnification. Company shall indemnify Executive in accordance with its
policies and practices and to the full extent permitted by the general laws of
the State of Delaware, now or hereafter in force, including the advance of
expenses under procedures provided by such laws. Further, Company shall insure
Executive is covered by its D&O insurance policy to the same extent as any other
Director or Officer, as applicable.
IN WITNESS WHEREOF, Company and Executive have executed this Agreement as of the
date and year first above written.
 
 
 
 
EXECUTIVE:
 
ON BEHALF OF COMPANY:
 
 
 
 
 
 
 
 
/s/ Fran Malecha
 
By:
/s/ Paul S. Williams
Fran Malecha
 
 
Paul S. Williams,
 
 
 
Director,
 
 
 
Chair of Compensation Committee
 
 
 
 





8



